This is an appeal from a judgment of the county court of Garfield county, wherein Arthur Babb was convicted of manufacturing whisky and sentenced to confinement in the county jail for a period of 90 days and to pay a fine of $250. Although the time has long since passed wherein to file briefs in support of this appeal, no briefs have been filed, and the cause has been ordered submitted on the record. An examination of the record discloses that the evidence supports the verdict, that the instructions of the court were fair, and that in all other respects the plaintiff in error was afforded a fair and impartial trial. It is therefore ordered that the judgment of the trial court be and the same is affirmed.